Citation Nr: 1827831	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for chronic inflammation of the nerve root, upper right extremity. 

2. Entitlement to a rating in excess of 20 percent for chronic inflammation of the nerve root, upper left extremity. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel



INTRODUCTION

The appellant served on active duty in the United States Navy from November 1999 to November 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). 

In correspondence dated December 2013, the Veteran requested his case be advanced on the Board's docket because he was experiencing financial hardship.  Accordingly, this appeal has been advanced on the Board's docket pursuant to the Board's own motion under 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated September 2014, the Veteran reported that his symptoms had worsened since his previous examination in June 2014.  As the Veteran has reported worsening symptoms, a new examination is needed to properly evaluate the severity of his disability.  Green v. Derwinski, 1 Vet. App. 121 (1991);
Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (noting that an examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability).  

Additionally, it appears the Veteran continues to seek treatment from VA facilities.  The AOJ should ensure that VA treatment records are updated through the present time. 




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate copies of the Veteran's VA treatment records that are not already associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination to assess the nature and current severity of the Veteran's service-connected upper extremity nerve disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:
 
a) Describe all symptoms of the Veteran's service-connected nerve disabilities, noting whether mild, moderate, or severe, and all findings that would allow for application of the rating criteria under Diagnostic Code 8515. 

3. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 





The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




